Appeal by the defendant, as limited by his brief, from an oral decision of the Supreme Court, Kings County (Brennan, J.), dated January 21, 2009, denying his request for an adjournment.
Ordered that the appeal is dismissed.
It is settled that “[t]he right to appeal in a criminal action is purely statutory” (People v Taylor, 99 AD2d 820 [1984]; see People v Stevens, 91 NY2d 270, 277 [1998]). The oral denial of the defendant’s request for an adjournment is not a ruling from which a defendant may take an appeal either as of right (see CPL 450.10) or by permission (see CPL 450.15). The appeal, therefore, must be dismissed (cf. People v Oskroba, 305 NY 113, 117 [1953]). Fisher, J.P., Santucci, Dickerson, Chambers and Lott, JJ., concur.